In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                     No. 07-19-00229-CR
                                 ________________________


                             ROHIT POLAVARAPU, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE


                    On Appeal from the County Criminal Court Number Nine
                                      Tarrant County, Texas
                   Trial Court No. 1573689; Honorable Brent A. Carr, Presiding


                                        December 10, 2019

                                             ORDER
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Rohit Polavarapu, proceeding pro se, appeals his conviction for driving

while intoxicated1 and sentence to ninety days confinement, suspended in favor of

community supervision for eighteen months. We remanded this to cause to the trial court

on August 2, 2019, after granting the motion to withdraw of Appellant’s retained counsel.


      1   TEX. PENAL CODE ANN. § 49.04 (West Supp. 2019).
On remand, the trial court found that Appellant still desired to prosecute the appeal but

was not indigent. Appellant was, therefore, not entitled to appointed counsel or a free

appellate record.


       The appeal was reinstated on our docket. The clerk’s record was subsequently

filed, but the reporter’s record was not. By letter of August 30, 2019, we directed Appellant

to request preparation and make payment arrangements for the reporter’s record by

October 29. Failure to comply by this deadline, we advised, would result in the appeal

being submitted to the court for consideration without the reporter’s record. TEX. R. APP.

P. 37.3(a)(2). Appellant did not comply with our order. Thus, by letter of November 1,

2019, we deemed the reporter’s record filed and set Appellant’s brief due December 2.

Id. at 38.6(a). To date, Appellant has not filed a brief or had any further communication

with this court.


       Therefore, we grant, sua sponte, Appellant an extension of time to file his brief.

Appellant’s brief is due on or before January 13, 2020. Should Appellant fail to file a brief

by this deadline, the appeal will be submitted to the court for consideration without the

reporter’s record and without briefing. TEX. R. APP. P. 37.3(a)(2), 38.8(b)(4).


       It is so ordered.



                                                                Per Curiam



Do not publish.




                                             2